DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Kim et al. (2019/0206973) teaches a display device comprising: a substrate (100; Fig 4) comprising a display area (AA; Fig 2; Fig 4) and a non-display area (PA+DA; Fig 2; Fig 4) around the display area; and a display element layer on the substrate (Fig 4), wherein the display element layer comprises: first and second electrodes (310 and 320; Fig 4); a first light emitting element (500; Fig 4; para [0068]); and dummy pixels in the dummy area (para [0123]). Prior art of record Kim et al. (2018/0175106) teaches a display device comprising a display element layer on a substrate (para [0101]), wherein the display element layer comprises: first and second electrodes extending in a first direction, and spaced apart from each other in a second direction that is different from the first direction; a first light emitting element electrically coupled to the first and second electrodes (para [0106] The rod-shaped LED LD may be provided between the first and second reflection electrodes REL1 and REL2 on the substrate SUB. Self-aligning of the rod-shaped LED LD may be induced by the electric field formed between the first and second reflection electrodes REL1 and REL2. Here, the rod-shaped LED LD may be provided in a rod shape extended in the first direction DR1. Fig 5; Fig 17). Kim also teaches a method of fabricating a display device (para [0131]); applying an alignment signal to the first and second electrodes to align a first light emitting element of the light emitting elements between the first and second electrode (para [0118] The rod-shaped LED LD may be aligned between the first and second reflection electrodes REL1 and REL2. Self-aligning of the rod-shaped LED LD may be induced by the electric field formed between the first and second reflection electrodes REL1 and REL2. The rod-shaped LED LD may be provided on the substrate SUB so that both end portions, that is, the first and second end portions EP1 and EP2, of the rod-shaped LED LD, do not overlap the first and second reflection electrodes REL1 and REL2.).
Regarding claim 1, prior art of record fails to teach the following claim limitations of “first and second electrodes extending in a first direction, and spaced apart from each other in a second direction that is different from the first direction; a first light emitting element electrically coupled to the first and second electrodes; a first dummy electrode extending in the first direction, and spaced apart from the first and second electrodes; second dummy electrodes spaced apart from each other in the first direction, and spaced apart from the first electrode, the second electrode, and the first dummy electrode; and a second light emitting element electrically coupled to the first dummy electrode and the second dummy electrodes, wherein the non-display area comprises a dummy area located at at least one side of the display area, wherein the first and second electrodes and the first light emitting element are on the display area, and wherein the first dummy electrode, the second dummy electrodes, and the second light emitting element are on the dummy area”; in combination of other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “…a first dummy electrode, and a second dummy electrode that extend in a first direction and are spaced apart from each other in a second direction different from the first direction; …; cutting the second dummy electrode to form second sub dummy electrodes spaced apart from each other in the first direction; forming a first dummy contact electrode that electrically couples the first dummy electrode to the second light emitting element, and a second dummy contact electrode that electrically couples the second sub dummy electrodes to the second light emitting element; and measuring contact resistance of the second light emitting element, …, and wherein the first dummy electrode, the second dummy electrode, and the second light emitting element are on the dummy area”; in combination of other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al. (2021/0408205) teaches A display substrate and a manufacturing method and a display device are provided. The display substrate includes: a first electrode pattern, a connecting electrode pattern, a second electrode, and a light-emitting functional layer. The first electrode pattern is located in a display region and includes a plurality of first electrodes spaced apart from each other. The connecting electrode pattern is located in a peripheral and includes a plurality of connecting electrodes. Sano et al. (2021/0118959) teaches A light-emitting device comprising first and second light-emitting elements in a display region, and first and second dummy elements in a dummy region is provided. Each of the light-emitting elements, and the dummy elements includes a reflector arranged, a first electrode arranged above the reflector, a light-emitting layer arranged above the first electrode, and a second electrode arranged above the light-emitting layer. Kang et al. (2018/0175104) teaches A light-emitting device includes: a substrate; a unit light-emitting area disposed on the substrate; first and second electrodes disposed in the unit light-emitting area to be separated from each other; a plurality of rod-shaped LEDs disposed between the first and second electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623